Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/5/2022 has been entered. Claim(s) 1-2 is/are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic (U.S. Patent App Pub 20130111511) in view of  Chitnis (U.S. Patent app Pub 20150310493)  .

Regarding claim 1,
Besehanic teaches a content distribution system comprising: a content server communicatively coupled to a data packet network and running one or more server-side components to selectively send customized content intended to improve the functionality of a mobile device to a mobile computing device based on one or more operational scenarios detected on the mobile computing devices, wherein specific content is sent to the mobile computing device in response to detection of one or more specific operational scenarios and includes machine executable code to alter one or more operational capabilities of the mobile computing device; (See paragraphs 56, 27-28, Besehanic) and a mobile computing device also communicatively coupled to the data packet network and running a client-side component configured to: (a) receive from said one or more server-side components a mobile device operational scenario  including a definition of one or more device conditions or device user actions for the mobile device operational scenario;  (See paragraphs 16-18, Besehanic teaches the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102)
(b) activate or configure one or more monitoring routines to monitor one or more device conditions or device user actions defined within the device operational scenario definition;  (See paragraphs 16-18, Besehanic teaches , the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102. By registering with the audience measurement entity, the user 104 provides permission to monitor exposure to media) 
(c) monitor said mobile computing device for an occurrence of the one or more device conditions or device user actions associated with the defined operational scenario using the activated or configured monitoring routines, (See paragraphs 16-18, Besehanic teaches The meter 122 may monitor, for example, media presented (e.g., via the device 106) on or near (e.g., in proximity to) the mobile device 106 such as radio programs, music, television programs, movies, and/or advertisements. The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to also paragraphs 33, 20, teaches location info is sent when there is a sufficient change in the location being detected.)
Besehanic does not explicitly teach bit Chitnis teaches d) notify said one or more server-side components of detected occurrences of the one or more device conditions or device user actions, when the detected occurrences have met the mobile device operational scenario definition; ((See paragraphs 56-58, claim 18, Chitnis teaches receiving content when it is detected the mobile is in a threshold location to some area)
 (e) receive the customized content from the server-side component responsive to notification;  (See paragraphs 59, 60, 103-106, Chitnis teaches receiving customized content at the mobile device)
 (f) install the received customized content; and  (g) monitor and report mobile device user consumption of the installed customized content.  (See paragraphs 27, 58,93 Chitnis teaches installing and monitoring the consumption of the advertisements/purchases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chitnis with Besehanic because both deal with sending data to a mobile device. The advantage of incorporating the above limitation(s) of Chitnis into Besehanic is that Chitnis teaches the display of the advertisement together with the lock screen can increase the probability of user interaction with the advertisement. Efficient ways are facilitated for advertisers to direct advertisements to users in a manner that can increase the probability of user engagement with the advertisements and/or the rates of return for advertisement campaigns. The advertisement can be distributed generally to one or more mobile devices without referring to specific information associated with the one or more mobile devices and/or users of the mobile devices. The user control is facilitated over how advertisements can be selected and provided by provider system to the user through the service., therefore making the overall system more robust and efficient. (See paragraphs [0001],  [0009], Chitnis)

Regarding claim 2,
Besehanic teaches a wireless communication device comprising: communication circuits to receive and transmit data, including installable customized content intended to improve the functionality of a mobile device, over a wireless communication network; and processing circuits functionally associated with a digital operating memory and with a digital storage, wherein the processing circuits are adapted to (See paragraphs 56, 27-28, Besehanic): (a) receive from one or APPLICANT(S): Arnon Harish et al. SERIAL NO.:15/234,324 FILED:08/11/2016 Page 3 more server-side components running on a server connected to the wireless communication network a mobile device operational scenario definition,  (See paragraphs 16-18, Besehanic teaches the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102)
(b) activate or configure one or more monitoring routines to monitor one or more device conditions or device user actions defined in accordance with the device operational scenario associated with the functionality of the said mobile device operational scenario definition; (See paragraphs 16-18, Besehanic teaches , the user 104 is asked and/or required to register with an audience measurement entity associated with the schedule notifier 102. By registering with the audience measurement entity, the user 104 provides permission to monitor exposure to media)
(c) monitor said mobile computing device for an occurrence of the one or more device conditions or device user actions associated with the defined operational scenario using the activated or configured monitoring routines, wherein the mobile device operational scenario definition includes one or more device conditions, one or more device user actions, or a combination of the two; (See paragraphs 16-18, Besehanic teaches The meter 122 may monitor, for example, media presented (e.g., via the device 106) on or near (e.g., in proximity to) the mobile device 106 such as radio programs, music, television programs, movies, and/or advertisements. The meter 122 of the illustrated example collects identifications (e.g., program identification codes and/or signatures) of media which the mobile device 106 has been exposed to also paragraphs 33, 20, teaches location info is sent when there is a sufficient change in the location being detected.)
Besehanic does not explicitly teach but Chitnis teaches (d) notify the one or more server-side components of detected occurrences of the one or more device conditions or device user actions, when the detected occurrences have met the said mobile device operational scenario definition (See paragraphs 56-58, claim 18, Chitnis teaches receiving content when it is detected the mobile is in a threshold location to some area)
(e) receive customized content intended to improve the functionality of the said mobile device from the server-side component responsive to notification; (See paragraphs 59, 60, 103-106, Chitnis teaches receiving customized content at the mobile device)
(f) install received customized content on said device; and  (g) monitor and report mobile device user consumption of the installed customized content. (See paragraphs 27, 58,93 Chitnis teaches installing and monitoring the consumption of the advertisements/purchases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chitnis with Besehanic because both deal with sending data to a mobile device. The advantage of incorporating the above limitation(s) of Chitnis into Besehanic is that Chitnis teaches the display of the advertisement together with the lock screen can increase the probability of user interaction with the advertisement. Efficient ways are facilitated for advertisers to direct advertisements to users in a manner that can increase the probability of user engagement with the advertisements and/or the rates of return for advertisement campaigns. The advertisement can be distributed generally to one or more mobile devices without referring to specific information associated with the one or more mobile devices and/or users of the mobile devices. The user control is facilitated over how advertisements can be selected and provided by provider system to the user through the service., therefore making the overall system more robust and efficient. (See paragraphs [0001],  [0009], Chitnis)


Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Based on the above, Besehanic '1511 and Chitnis '0493, alone or in any combination, fail to disclose any subject matter which meets all of the recitations of clam 1, including, but not limited to:       a definition of an operational scenario obtained by a user device; occurrences of conditions of the device or user actions of the device, being monitored to determine whether the definition of the operational  scenario,  and  therefore,  the   operational scenario, has been met; and, if the definition is met, the device receives content.”

Examiner’s response: Examiner respectfully disagrees. See at least paragraphs 56-58 of Chitnis which teaches “As another example, the user may want to receive an advertisement when the user is within a predefined vicinity of a geographic location (e.g., a geographic location associated with a shopping facility, a business facility, a government facility, a park, a recreational area, etc.). Provider system 204 may provide a tool for use by the user to define the vicinity and/or the geographic location. For example, provider system 204 may prompt the user to specify, during registration, a geographic location and/or an area associated with the geographic location within which the user would like to receive advertisements. For example, the user may want to receive advertisements when the user is within a one mile radius of a specific grocery store. Accordingly, when prompted by provider system 204, the user may indicate, in any suitable manner, during registration or afterwards that the user would like to receive advertisements when the user enters within the one mile radius of the grocery store.” Here, it shows that when the mobile detects a change in location the customized content is routed to the mobile device. 

Examiner’s note: There are a number of intended use limitations in the claims. These are not ordinarily given patentable weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444